•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-10-00468-CR
 
IN RE Christopher COOK

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Phylis J. Speedlin, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed:   July 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED
            On June 23, 2010, relator Christopher Cook filed a petition for writ of mandamus, seeking
to compel the trial court to rule on his pro se motion for speedy trial, motions for discovery, motion
for reduction of bond, motion requesting examining trial, and motion to suppress evidence.   
            However, counsel has been appointed to represent relator in the criminal proceeding pending
in the trial court for which he is currently confined.
  A criminal defendant is not entitled to hybrid
representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on a pro
se motion filed with regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator’s pro se motions that relate directly to his confinement based on the
criminal proceeding pending in the trial court.  Accordingly, relator’s petition for writ of mandamus
is denied.  Tex. R. App. P. 52.8(a).  
PER CURIAM
DO NOT PUBLISH